Poch, J. This cause coming on to be heard on the stipulation of the Respondent and the Court being fully advised in the premises finds that the complaint as filed along with the accompanying documentation, which contains a valid order of the United States District Court for the Southern District of Illinois for return of one thousand seven hundred ninety-four and 87/100 ($1,794.87) Dollars establishes prima facie case of the Claimant’s case right to recover. It is also noted that the Respondent in their stipulation affirms the allegation set forth in the complaint. It is therefore ordered that the Small Business Administration of the United States of America be granted an award of one thousand seven hundred ninety-four and 87/100 ($1,794.87) dollars.